United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Muskegon, MI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 14-172
Issued: September 28, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On October 30, 2013 appellant filed a timely application for review of the June 6 and
June 25, 2013 decisions of the Office of Workers’ Compensation Programs (OWCP) concerning
his schedule award claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
On April 28, 2014 the Board issued an order to complete record within 30 days.2 Upon
inspection of the case record, however, the Board finds that the Director of OWCP has not
produced the complete case record or shown cause for not complying. As the Board is unable to
render a fully informed adjudication of the case, it will remand the case to OWCP, as set forth in
the April 28, 2014 order, for reconstruction and proper assemblage of the case record, to be
followed by the issuance of an appropriate final decision to protect appellant’s appeal rights.

1
2

5 U.S.C. § 8101 et seq.

As transmitted, the case record did not include: appellant’s Form CA-7 dated July 31, 2003; a statement of
accepted facts; the September 27, 2011 permanent impairment evaluation by Dr. John W. Ellis; OWCP’s medical
adviser’s April 5, 2013 review of Dr. Ellis’ rating; and any other claim (File Nos. xxxxxx096 and xxxxxx784) that
might explain the clinical findings or diagnoses on which appellant’s previous schedule awards were based.

IT IS HEREBY ORDERED THAT the June 25 and 6, 2013 decisions of the Office of
Workers’ Compensation Programs are set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: September 28, 2015
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

2

